DETAILED ACTION
Claims 1-20 are pending in this application.

In view of the Appeal Brief filed on 02/12/21 PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/DOON Y CHOW/         Supervisory Patent Examiner, Art Unit 2194                                                                                                                                                                                               


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 10-12, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2019/0324779 A1 to Martin et al. in view of U.S. Pub. No. 2020/00125919 A1 to Liu and further in view of U.S. Pub. No. 2014/0156796 A1 to Hong et al.


a memory (figure 1); and 
at least one processor (figure 1) coupled to the memory and configured to: 
receive, from the virtual assistant, a fulfillment request (user submits a request) specifying an intent requesting information and/or execution of an action from the virtual assistant (Virtual Assistant 230) (“…The virtual assistant 230 interacts with users via their client devices 110 to provide assistance with tasks. A user submits a request to the virtual assistant 230 via user input at a client device 110. In one embodiment, the virtual assistant 230 appears as a contact in a messaging application on the client device 110. In another embodiment, the user interacts with the virtual assistant 230 using a virtual assistant application on the client device 110. Alternatively, the virtual assistant 230 may be an application running on the client device 110…FIG. 3 illustrates one embodiment of an ontology 300 of user intents. When a user sends a message to the virtual assistant 230, the user intends for the virtual assistant to perform a particular task. The virtual assistant 230 analyzes the message to determine the intent the user had for the message. In other words, the intent of the message corresponds to a task for the virtual assistant to perform. Generally there is a one-to-one correspondence between intents (what the user intends for the virtual assistant 230 to do) and tasks (what the virtual assistant does). Thus, the ranked list of tasks can help the virtual assistant 230 determine the intent of the user. For example, it is more likely that the user intends the virtual assistant 230 to perform a highly ranked task (i.e., one that is currently very relevant within the session) than a low ranking task...The message ingestion module 510 receives messages from the client device 110 of the user. A message includes content derived from user input. The content may be natural language content. In one embodiment, the user may create messages by entering text or with verbal utterances. If the user enters text, the message may be a copy of the text entered by the user. If the user makes a verbal utterance, the message may include an audio recording of the utterance. The message ingestion module 510 converts the audio recording to text with a speech-to-text algorithm. Alternatively, the recording may be converted to text by the client device 110 before it is sent to the virtual assistant 230. The message ingestion module 510 may also store a copy of the message (e.g., in the session store 570). Alternatively, the message may be stored later in the process (e.g., after a response has been generated)...” paragraphs 0034/0038/0048);
push an item onto a conversation stack (Store 570) stored in the memory, the item including an identifier of the intent (“...The message ingestion module 510 receives messages from the client device 110 of the user. A message includes content derived from user input. The content may be natural language content. In one embodiment, the user may create messages by entering text or with verbal utterances. If the user enters text, the message may be a copy of the text entered by the user. If the user makes a verbal utterance, the message may include an audio recording of the utterance. The message ingestion module 510 converts the audio recording to text with a speech-to-text algorithm. Alternatively, the recording may be converted to text by the client device 110 before it is sent to the virtual assistant 230. The message ingestion module 510 may also store a copy of the message (e.g., in the session store 570). Alternatively, the message may be stored later in the process (e.g., after a response has been generated)...” paragraph 0048),
Agents 430/432) associated with the intent/
receive, from the action handler, one or more instructions to manipulate the conversation stack (Store 570), the one or more instructions (“...The agents 430 fulfil the task that the intent node 330 is intended to serve. For example, if the task of an intent node 330 is to make reservations at a restaurant, the agents 430 could be applications and/or functions that submit the relevant information (day, time, number of diners, etc.) to an online booking system of the restaurant. In one embodiment, an agent (e.g., the first agent 432) is built into the intent node directly 330. In other words, the agent is a function or program that performs the desired task. In another embodiment, the agent is a pointer or other reference to a program or function that can perform the intended task. Thus, when the agent is invoked, the relevant information is sent to the agent using the pointer or reference. This may allow for the agents 430 to be updated independently from virtual assistant 230 and/or allow for third parties to provide agents to service particular intents (e.g., via a third party server 130)...” paragraphs 0044/0074).

Liu teaches manipulate the conversation stack in accordance with the one or more instructions and store the conversation stack in the memory for subsequent processing within the conversation (as intents in the stack of prior conversations 218, which may be used for future conversations) (“…The intent model 216 includes algorithm and data to identify intent of the input message. The intent model 216 stores a plurality of intents retrieved during prior conversations between the user 108 and the virtual agent system 102. The intent model 216 is in communication with the speech/text analyzer 202 and the processor 210. The stack of prior conversations 218 corresponds to a record of prior conversations or chats between the user 108 and the virtual agent system 102. In an example, the stack of prior conversations 218 may include a log of an ongoing conversation between the user 108 and the virtual agent system 102. The prior conversations may correspond to one or more intents. The interaction between the virtual agent system 102 and the user 108 via the dialog box 114 allows the database 214 to store and process a plurality of input messages (messages, questions, etc.) as intents in the stack of prior conversations 218, which may be used for future conversations...As seen in FIG. 5 the stack of prior conversations between the user 108 and the virtual agent system 102 for at least one intent are shown which includes multiple conversation sessions between the user 108 and the virtual agent system 102 for example conversation session 502, conversation session 504 and conversation session 506. The conversation sessions 502, 504 and 506 may be related to one intent or different intents. Each conversation session includes input messages from the user 108 and responses provided by the virtual agent system 102. For example, the conversation session 502 includes utterances 502a, 502c, 502e, and 502g of virtual agent system 102, and utterances 502b, 502d, 502f and 502h. Each conversation session indicates at least one intent. The processor 210 stores each conversation session along with their respective intent in the stack of prior conversations 218 in the database 214...” paragraphs 0038/0052).  

Hong teaches removing the item from the conversation stack/an instruction to remove the item from the conversation stack (Database 220) (“...When the registration or deletion of the intent is requested from the user terminal 100 through the communication unit 210, the intent management unit 250 registers or deletes the intent to or from the intent database by user 220 and thus updates the intent database by user 220...Accordingly, if the registration of the new intent or the deletion of the registered intent is requested from the user terminal 100, the intent management unit 250 searches for the corresponding intent database 220 and thus stores or deletes the intent... If step S406 is conducted, the information management device registers the intent in response to the request of the registration of the intent at step S408 and extracts the information related to the intent registered or the style information on the role model of the group related to the intent from a database at step S410. That is, when the information management device receives the registration of intent or the deletion of intent from the user terminal, it handles the registration of intent or the deletion of intent and stores the handled results in the intent database by user. The intent database by user may be managed in correspondence with the identification information ID used for the authentication procedure...” paragraphs 0090/0091/0130).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Martin and Liu with the teaching of Liu because the teaching of Liu would improve the system of Martin and Liu by providing a technique allowing a database 206 to store and process a plurality of combinations of conversation inputs (messages, questions, etc) as contexts in the stack

As to claim 4 Martin teaches the computer system of claim 1, wherein the fulfillment request comprises a full representation of the conversation stack (“…The virtual assistant 230 interacts with users via their client devices 110 to provide assistance with tasks. A user submits a request to the virtual assistant 230 via user input at a client device 110. In one embodiment, the virtual assistant 230 appears as a contact in a messaging application on the client device 110. In another embodiment, the user interacts with the virtual assistant 230 using a virtual assistant application on the client device 110. Alternatively, the virtual assistant 230 may be an application running on the client device 110…FIG. 3 illustrates one embodiment of an ontology 300 of user intents. When a user sends a message to the virtual assistant 230, the user intends for the virtual assistant to perform a particular task. The virtual assistant 230 analyzes the message to determine the intent the user had for the message. In other words, the intent of the message corresponds to a task for the virtual assistant to perform. Generally there is a one-to-one correspondence between intents (what the user intends for the virtual assistant 230 to do) and tasks (what the virtual assistant does). Thus, the ranked list of tasks can help the virtual assistant 230 determine the intent of the user. For example, it is more likely that the user intends the virtual assistant 230 to perform a highly ranked task (i.e., one that is currently very relevant within the session) than a low ranking task...The message ingestion module 510 receives messages from the client device 110 of the user. A message includes content derived from user input. The content may be natural language content. In one embodiment, the user may create messages by entering text or with verbal utterances. If the user enters text, the message may be a copy of the text entered by the user. If the user makes a verbal utterance, the message may include an audio recording of the utterance. The message ingestion module 510 converts the audio recording to text with a speech-to-text algorithm. Alternatively, the recording may be converted to text by the client device 110 before it is sent to the virtual assistant 230. The message ingestion module 510 may also store a copy of the message (e.g., in the session store 570). Alternatively, the message may be stored later in the process (e.g., after a response has been generated)...” paragraphs 0034/0038/0048).

As to claim 5, Martin teaches the computer system of claim 1, however it is silent with reference to wherein the fulfillment request comprises a session identifier, and the at least one processor is further configured to store, in the memory, an association between the conversation stack and the session identifier (“…The virtual assistant 230 maintains entity rankings and task rankings for a current session that it The current session may be the current conversation (e.g., any messages sent since the last period greater than a threshold length, such as five minutes, without any messages), the current calendar day, the last twenty-four hours, the last week, or any other time period. The current session may even be essentially infinite, including all messages exchanged between the user and the virtual assistant that are still available in the system environment 100. The user may also be able to define the session, such as by sending a "start new session" message to the virtual assistant 230. In some embodiments, what is considered the current session may depend on the type of messages involved in the current conversation. For example, the session for a verbal conversation might be limited to the current conversation whereas a text-based conversation might consider the session to be all messages exchanged within the last week, month, etc...The session store 570 includes one or more computer-readable media configured to store information about the current session. In one embodiment, the information about the current session includes the ranked lists of entities and tasks as well as a copy of each message sent and received by the virtual assistant 230 in the session. The session store 570 may also store copies of messages exchanged during previous sessions. Although the session store 570 is shown as a single entity located within the virtual assistant 230, it may be located elsewhere and/or distributed across multiple computing devices. For example, the session store 570 may be a distributed database stored across multiple remote servers…” paragraphs 0035/0071).

As to claim 6, Martin teaches the computer system of claim 1, wherein the intent is a first intent, the fulfillment request is a first fulfillment request, and the at least one processor is further configured to: 
receive a second fulfillment request comprising a second intent (“…The virtual assistant 230 interacts with users via their client devices 110 to provide assistance with tasks. A user submits a request to the virtual assistant 230 via user input at a client device 110. In one embodiment, the virtual assistant 230 appears as a contact in a messaging application on the client device 110. In another embodiment, the user interacts with the virtual assistant 230 using a virtual assistant application on the client device 110. Alternatively, the virtual assistant 230 may be an application running on the client device 110…FIG. 3 illustrates one embodiment of an ontology 300 of user intents. When a user sends a message to the virtual assistant 230, the user intends for the virtual assistant to perform a particular task. The virtual assistant 230 analyzes the message to determine the intent the user had for the message. In other words, the intent of the message corresponds to a task for the virtual assistant to perform. Generally there is a one-to-one correspondence between intents (what the user intends for the virtual assistant 230 to do) and tasks (what the virtual assistant does). Thus, the ranked list of tasks can help the virtual assistant 230 determine the intent of the user. For example, it is more likely that the user intends the virtual assistant 230 to perform a highly ranked task (i.e., one that is currently very relevant within the session) than a low ranking task...The message ingestion module 510 receives messages from the client device 110 of the user. A message includes content derived from user input. The content may be natural language content. In one embodiment, the user may create messages by entering text or with verbal utterances. If the user enters text, the message may be a copy of the text entered by the user. If the user makes a verbal utterance, the message may include an audio recording of the utterance. The message ingestion module 510 converts the audio recording to text with a speech-to-text algorithm. Alternatively, the recording may be converted to text by the client device 110 before it is sent to the virtual assistant 230. The message ingestion module 510 may also store a copy of the message (e.g., in the session store 570). Alternatively, the message may be stored later in the process (e.g., after a response has been generated)...” paragraphs 0034/0038/0048); 
call the action handler with the second intent to determine whether the action handler can process the second intent and process a response message from the action handler (“...The response generation module 540 generates responses to messages received from the client device 110 of the user. In various embodiments, the response generation module 540 uses the intent determined by the intent determination module 540 and the slot values determined by the slot completion module 540 to identify an appropriate agent and formulate a request to that agent. As described previously, an intent node 330 in an intent ontology 300 may include a set of one or more agents 430. Where there is more than one agent that may serve the intent, the response generation module 540 may select one based on various considerations, including preferences of the user and the slot values...In one embodiment, the response generation module 540 prompts the user to select an agent from the set of agents 430 the first time the user expresses that intent. In future, the response generation module 540 may automatically select the same agent unless the user expressly overrides the previous selection (e.g., by sending a message to the virtual assistant 230 requesting that the previous agent selection be forgotten). Alternatively or additionally, the response generation module 540 may consider specific slot values in selecting an agent. One agent in an intent node 330 may be preferable for servicing the intent in relation to one entity, while another agent may be preferable in relation to a different entity. For example, a first agent may be better (or preferred by the user) for making restaurant reservations in San Francisco while a second agent may be better (or preferred by the user) when making restaurant reservations in New York. Regardless of how the agent is selected, the response generation module 540 invokes the selected agent using the values of the slots (as determined by the slot completion module 530) as input. In one embodiment, assuming the slot values define a viable invocation request, the agent returns the requested result. For example, if the agent is for obtaining weather information, it will return a weather forecast for the requested location at the requested time, etc. As another example, if the agent is for making restaurant reservations, it will return confirmation that the reservation has been made (assuming it was successful). In contrast, if the invocation request is not viable (e.g., because the virtual assistant 230 assigned an invalid value to one of the slots) or if the request cannot be fulfilled for some other reason (e.g., the request was for a restaurant reservation and no tables are available) then the agent may return an error...The response generation module 540 creates a message to send to the user's client device 110 based on the result received from the agent. The response generation may use natural language generation techniques such that the content of the message is constructed in a way that is similar or identical to that which a human would create. If the agent successfully completed the intended task, the message may include details of the result (e.g., confirmation of a restaurant booking, a weather forecast, etc.). In contrast, if invocation of the agent failed, the message may seek clarification from the user as to what task the user wishes the virtual assistant 230 to perform. Alternatively, the invoked agent may return the result directly to the user's client device 110...” paragraphs 0060-0063).
  
As to claim 10, Martin teaches the computer system of claim 1, wherein to execute the action handler comprises to generate a response to the user and the at least one processor is further configured to transmit a fulfillment response to the virtual assistant, the fulfillment response comprising the response to the user (“...The response generation module 540 generates responses to messages received from the client device 110 of the user. In various embodiments, the response generation module 540 uses the intent determined by the intent determination module 540 and the slot values determined by the slot completion module 540 to identify an appropriate agent and formulate a request to that agent. As described previously, an intent node 330 in an intent ontology 300 may include a set of one or more agents 430. Where there is more than one agent that may serve the intent, the response generation module 540 may select one based on various considerations, including preferences of the user and the slot values...In one embodiment, the response generation module 540 prompts the user to select an agent from the set of agents 430 the first time the user expresses that intent. In future, the response generation module 540 may automatically select the same agent unless the user expressly overrides the previous selection (e.g., by sending a message to the virtual assistant 230 requesting that the previous agent selection be forgotten). Alternatively or additionally, the response generation module 540 may consider specific slot values in selecting an agent. One agent in an intent node 330 may be preferable for servicing the intent in relation to one entity, while another agent may be preferable in relation to a different entity. For example, a first agent may be better (or preferred by the user) for making restaurant reservations in San Francisco while a second agent may be better (or preferred by the user) when making restaurant reservations in New York. Regardless of how the agent is selected, the response generation module 540 invokes the selected agent using the values of the slots (as determined by the slot completion module 530) as input. In one embodiment, assuming the slot values define a viable invocation request, the agent returns the requested result. For example, if the agent is for obtaining weather information, it will return a weather forecast for the requested location at the requested time, etc. As another example, if the agent is for making restaurant reservations, it will return confirmation that the reservation has been made (assuming it was successful). In contrast, if the invocation request is not viable (e.g., because the virtual assistant 230 assigned an invalid value to one of the slots) or if the request cannot be fulfilled for some other reason (e.g., the request was for a restaurant reservation and no tables are available) then the agent may return an error...The response generation module 540 creates a message to send to the user's client device 110 based on the result received from the agent. The response generation may use natural language generation techniques such that the content of the message is constructed in a way that is similar or identical to that which a human would create. If the agent successfully completed the intended task, the message may include details of the result (e.g., confirmation of a restaurant booking, a weather forecast, etc.). In contrast, if invocation of the agent failed, the message may seek clarification from the user as to what task the user wishes the virtual assistant 230 to perform. Alternatively, the invoked agent may return the result directly to the user's client device 110...” paragraphs 0060-0063).

The virtual assistant 230 interacts with users via their client devices 110 to provide assistance with tasks. A user submits a request to the virtual assistant 230 via user input at a client device 110. In one embodiment, the virtual assistant 230 appears as a contact in a messaging application on the client device 110. In another embodiment, the user interacts with the virtual assistant 230 using a virtual assistant application on the client device 110. Alternatively, the virtual assistant 230 may be an application running on the client device 110…FIG. 3 illustrates one embodiment of an ontology 300 of user intents. When a user sends a message to the virtual assistant 230, the user intends for the virtual assistant to perform a particular task. The virtual assistant 230 analyzes the message to determine the intent the user had for the message. In other words, the intent of the message corresponds to a task for the virtual assistant to perform. Generally there is a one-to-one correspondence between intents (what the user intends for the virtual assistant 230 to do) and tasks (what the virtual assistant does). Thus, the ranked list of tasks can help the virtual assistant 230 determine the intent of the user. For example, it is more likely that the user intends the virtual assistant 230 to perform a highly ranked task (i.e., one that is currently very relevant within the session) than a low ranking task...The message ingestion module 510 receives messages from the client device 110 of the user. A message includes content derived from user input. The content may be natural language content. In one embodiment, the user may create messages by entering text or with verbal utterances. If the user enters text, the message may be a copy of the text entered by the user. If the user makes a verbal utterance, the message may include an audio recording of the utterance. The message ingestion module 510 converts the audio recording to text with a speech-to-text algorithm. Alternatively, the recording may be converted to text by the client device 110 before it is sent to the virtual assistant 230. The message ingestion module 510 may also store a copy of the message (e.g., in the session store 570). Alternatively, the message may be stored later in the process (e.g., after a response has been generated)...” paragraphs 0034/0038/0048).

	As to claims 12 and 17, see the rejection of claim 1 above.

As to claim 15, see the rejection of claim 6 above.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2019/0324779 A1 to Martin et al. in view of U.S. Pub. No. 2020/00125919 A1 to Liu and further in view of U.S. Pub. No. 2014/0156796 A1 to Hong et al. as applied to claim 6 above, and further in view of U.S. Pub. No. 2014/0280292 A1 to Skindner.

As to claim 7, Martin teaches the computer system of claim 6, wherein the response message specifies a response to the user and at least one instruction to manipulate the conversation stack and manipulate the conversation stack in accordance with the at least one instruction (“...The response generation module 540 generates responses to messages received from the client device 110 of the user. In various embodiments, the response generation module 540 uses the intent determined by the intent determination module 540 and the slot values determined by the slot completion module 540 to identify an appropriate agent and formulate a request to that agent. As described previously, an intent node 330 in an intent ontology 300 may include a set of one or more agents 430. Where there is more than one agent that may serve the intent, the response generation module 540 may select one based on various considerations, including preferences of the user and the slot values...In one embodiment, the response generation module 540 prompts the user to select an agent from the set of agents 430 the first time the user expresses that intent. In future, the response generation module 540 may automatically select the same agent unless the user expressly overrides the previous selection (e.g., by sending a message to the virtual assistant 230 requesting that the previous agent selection be forgotten). Alternatively or additionally, the response generation module 540 may consider specific slot values in selecting an agent. One agent in an intent node 330 may be preferable for servicing the intent in relation to one entity, while another agent may be preferable in relation to a different entity. For example, a first agent may be better (or preferred by the user) for making restaurant reservations in San Francisco while a second agent may be better (or preferred by the user) when making restaurant reservations in New York. Regardless of how the agent is selected, the response generation module 540 invokes the selected agent using the values of the slots (as determined by the slot completion module 530) as input. In one embodiment, assuming the slot values define a viable invocation request, the agent returns the requested result. For example, if the agent is for obtaining weather information, it will return a weather forecast for the requested location at the requested time, etc. As another example, if the agent is for making restaurant reservations, it will return confirmation that the reservation has been made (assuming it was successful). In contrast, if the invocation request is not viable (e.g., because the virtual assistant 230 assigned an invalid value to one of the slots) or if the request cannot be fulfilled for some other reason (e.g., the request was for a restaurant reservation and no tables are available) then the agent may return an error...The response generation module 540 creates a message to send to the user's client device 110 based on the result received from the agent. The response generation may use natural language generation techniques such that the content of the message is constructed in a way that is similar or identical to that which a human would create. If the agent successfully completed the intended task, the message may include details of the result (e.g., confirmation of a restaurant booking, a weather forecast, etc.). In contrast, if invocation of the agent failed, the message may seek clarification from the user as to what task the user wishes the virtual assistant 230 to perform. Alternatively, the invoked agent may return the result directly to the user's client device 110...” paragraphs 0060-0063).
Skindner teaches append the response to the user to another response to the user (“…In some embodiments, the digital assistant provides the response 518 ("Will you be having dinner with your mom?") after the user has confirmed that the dinner is to occur after the movie (e.g., after the digital assistant had provided the output 512). In some embodiments, the digital assistant provides a response that combines the inquiry in both the responses 512 and 518. For example, digital assistant may ask, "You are seeing a movie with mom from 6-8 pm tonight. Will you be having dinner with your mom after the movie?"…” paragraph 0163).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Martin, Liu and Hong with the teaching of Skindner because the teaching of Skindner would improve the system of Martin, Liu and Hong by providing a technique of optimally using computing resources by sending information using minimal amount of bandwidth.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2019/0324779 A1 to Martin et al. in view of U.S. Pub. No. 2020/00125919 A1 to Liu and further in view of U.S. Pub. No. 2014/0156796 A1 to Hong et al. as applied to claim 6 above, and further in view of U.S. Pub. No. 2019/0103112 A1 to Walker et al.

As to claim 8, Martin as modified by Liu and Hong teaches the computer system of claim 6, however it is silent with reference to wherein the response message specifies no additional action and the at least one processor is further configured to take no additional action regarding the response message.  
Walker teaches wherein the response message specifies no additional action and the at least one processor is further configured to take no additional action regarding the response message (“…At block 825, the user device may receive one or more responses from the software application. In some examples, the user device receives a response for each parameter provided to the software application. Each of the responses may indicate, for instance, whether a parameter is valid or whether additional user input is required. If a response indicates that a parameter is valid, no further action is taken with respect to the parameter…” paragraph 0276).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Martin, Liu and Hong with the teaching of Walker because the teaching of Walker would improve the system of Martin, Liu and Hong by providing a technique of allow a user to control and manager how and what is received as a response.

Allowable Subject Matter
Claim 20 is allowed.
Claims 2, 3, 9, 13, 14, 16, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection relies on 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757.  The examiner can normally be reached on Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 






/CHARLES E ANYA/Primary Examiner, Art Unit 2194